I concur in the opinion prepared by Mr. Justice BARNS and in the conclusion that the petition for writ of certiorari should be granted and the order about which complaint is made should be quashed. I entertain the view that although some portions of the answer which were stricken do not present matter which is relevant or material, some of those portions which were stricken do contain relevant and material averments.
The order of the Chancellor, therefore, granting the motion to strike all of those portions of the answer which were subject matter of attack, was erroneous.